Title: To George Washington from David Ford, 5 September 1795
From: Ford, David
To: Washington, George


          
            Sir
            Philadelphia Septr 5th 1795
          
          Having been Inform’d some time since that Mr DeSaussure’s Acceptance of the Office of Director of the mint, was Conditional & depended on the Concurrence of his friends in Carolina, I took measures to procure the documents necessary to Support an application to be brought forward as soon as possible after his determination should be made.
          Understanding that he has resolved to resign, I do myself the Honor of Stating to you, that I am willing to Undertake the Duties of that Office, should I be favored with Your Confidence.
          Enclosed I beg leave to submit the testimonials upon which I have ventured to take this step.
          Permit me to add that if any person deemed better qualified should Offer himself, & meet Your preference, I shall chearfully acquiesce in the propriety of Your Judgment. With great Respect I have the Honor To Remain Sir your Most Obt sert
          
            Davd Ford
          
        